Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 1 of 6 PageID #: 1856




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        VIVIAN RIVERA-ZAYAS, as Administrator of
        the Estate of ANA MARTINEZ, Deceased,                MEMORANDUM & ORDER
                                  Plaintiff,                 20-CV-5153 (NGG) (JMW)
                      -against-
        OUR LADY OF CONSOLATION GERIATRIC
        CARE CENTER, OUR LADY OF CONSOLATION
        GERIATRIC CARE CENTER d/b/a OUR LADY
        OF CONSOLATION NURSING AND
        REHABILITATIVE CARE CENTER, and OUR
        LADY OF CONSOLATION NURSING AND
        REHABILITATIVE CARE CENTER,
                                  Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiff originally brought this action in New York State Court,
              Kings County, for wrongful death, negligence, and violations of
              state public health laws. Defendants removed it on the basis of
              federal question jurisdiction, arguing that federal law completely
              preempts Plaintiff’s state law causes of action. Plaintiff moved for
              remand and Defendants moved to dismiss. Because this court
              lacks subject matter jurisdiction over this action, Plaintiff’s mo-
              tion to remand is GRANTED and Defendants’ motion to dismiss
              is DENIED as moot.

                  BACKGROUND

                  A. Factual History
              Defendants are residential nursing and rehabilitative care facili-
              ties located in West Islip, New York. (Am. Compl. (Dkt. 1-1) at
              ECF pp. 41-42 ¶¶ 64-68.) Plaintiff’s mother, Ana Martinez, was
              admitted into Defendants’ care on or about January 8, 2020 and
              remained there until approximately March 30, 2020. (Id. at ECF




                                               1
Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 2 of 6 PageID #: 1857




             p. 44 ¶ 81.) Ms. Martinez contracted COVID-19 during her ad-
             mission, and she passed away on April 1, 2020. (Id. at ECF pp.
             44, 45 ¶¶ 81, 91.)

                    A.     Procedural History
             Plaintiff filed this action in New York Supreme Court, Kings
             County, asserting claims for violations of New York Public Health
             Laws 2801-D and 2803-C; ordinary and gross negligence; and
             wrongful death. (Id. at ECF pp. 41-55 ¶¶ 64-160.) Plaintiff seeks
             damages, including punitive damages, as well as attorneys’ fees
             and costs and disbursements. (Id. at ECF p. 56.) On October 26,
             2020, Defendants removed the action to federal court. (Not. of
             Removal (Dkt. 1).) Plaintiff then moved to remand the action to
             state court for lack of federal subject matter jurisdiction and De-
             fendants moved to dismiss the Complaint, also for lack of subject
             matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), and for
             failure to state a claim for relief pursuant to Fed. R. Civ. P.
             12(b)(6). (Mot. to Remand (Dkt. 8); Mem. in Support of Mot. to
             Remand (“Remand Mot.”) (Dkt. 10); Opp. to Mot. to Remand
             (“Remand Opp.”) (Dkt. 36); Reply in Support of Mot. to Remand
             (“Remand Reply”) (Dkt. 37); Mot. to Dismiss (Dkt. 31-1); Mem.
             in Support of Mot. to Dismiss (Dkt. 31); Opp. to Mot. to Dismiss
             (Dkt. 33); Reply in Support of Mot. to Dismiss (Dkt. 34).) The
             court also authorized and received amicus briefing filed in sup-
             port of Defendants’ motion to dismiss and in opposition to
             Plaintiff’s motion to remand. (Order on Request to File Amicus
             Briefing (Dkt. 30); Amicus Mem. in Support of Mot. to Dismiss
             (“Amicus Mem.”) (Dkt. 38).)

                 DISCUSSION

             To adjudicate an action removed from state court, a federal dis-
             trict court must have original subject matter jurisdiction pursuant
             to 28 U.S.C. § 1331 or 28 U.S.C. § 1332. See 28 U.S.C. §§ 1441.
             “Under 28 U.S.C. § 1331, federal district courts have jurisdiction




                                             2
Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 3 of 6 PageID #: 1858




             over cases arising under the Constitution, laws, or treaties of the
             United States.” New York v. Shinnecock Indian Nation, 686 F.3d
             133, 138 (2d Cir. 2012).1 “It is long settled law that a cause of
             action arises under federal law only when the plaintiff’s well-
             pleaded complaint raises issues of federal law.” Metro. Life Ins.
             Co. v. Taylor, 481 U.S. 58, 63 (1987).
             Defendants argue that the Public Readiness and Emergency Pre-
             paredness Act, 42 U.S.C. §§ 247d-6d, 247d-6e (the PREP Act),
             confers federal subject matter jurisdiction over this litigation pur-
             suant to the complete preemption doctrine. (Remand Opp. at
             14.) The complete preemption doctrine, as a corollary to the
             well-pleaded complaint rule, applies when “the pre-emptive
             force of a statute is so extraordinary that it converts an ordinary
             state common-law complaint into one stating a federal claim for
             purposes of the well-pleaded complaint rule.” Caterpillar Inc. v.
             Williams, 482 U.S. 386, 393 (1987); see also Sullivan v. Am. Air-
             lines, Inc., 424 F.3d 267, 271 (2d Cir. 2005) (“[A] plaintiff may
             not defeat federal subject-matter jurisdiction by ‘artfully plead-
             ing’ his complaint as if it arises under state law where the
             plaintiff's suit is, in essence, based on federal law.”). “[T]o deter-
             mine whether a federal statute completely preempts a state-law
             claim within its ambit, [the court] must ask whether the federal
             statute provides the exclusive cause of action for the asserted
             state-law claim.” Sullivan, 424 F.3d at 275-76. “If so, the asserted
             state-law claim is in reality based on federal law” and is remova-
             ble under 28 U.S.C. § 1441. Id. at 276. “The Supreme Court has
             only found three statutes to have the requisite extraordinary
             preemptive force to support complete preemption: § 301 of the
             Labor-Management Relations Act (LMRA), § 502(a) of the Em-
             ployee Retirement Income Security Act (ERISA), and §§ 85 and
             86 of the National Bank Act.” Id. at 272. Defendants urge the

             1When quoting cases, unless otherwise noted, all citations and internal
             quotation marks are omitted and all alterations are adopted.




                                               3
Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 4 of 6 PageID #: 1859




             court to add the PREP Act as the fourth statute on that list. 2 (Re-
             mand Opp. at 14; Mot. to Dismiss at 25.)
             In Sullivan, the Second Circuit considered whether the Railway
             Labor Act (RLA) conferred federal subject matter jurisdiction
             over state law claims under the complete preemption doctrine.
             424 F.3d at 276. Critical to the court’s analysis, the RLA sets out
             a statutory framework requiring that disputes be “heard in the
             first instance before arbitral panels, not courts.” Id. at 273. Be-
             cause that provision of the statute deprives federal courts of the
             authority to adjudicate the relevant claims in the first instance,
             the Second Circuit concluded that the RLA did not create an ex-
             clusive federal cause of action and remanded the claims to state
             court for lack of federal subject matter jurisdiction. Id. at 276.
             This exact issue of whether the PREP Act completely preempts
             state law claims has been analyzed thoughtfully and thoroughly
             in this District in Dupervil v. Alliance Health Operations, LCC, No.
             20-cv-4042 (PKC) (PK), 2021 WL 355137, at *8-15 (E.D.N.Y.
             Feb. 2, 2021). There, as here, the plaintiff originally brought state
             law causes of action for negligence, wrongful death, and viola-
             tions of New York State public health laws in New York State
             Supreme Court in connection with the COVID-19-related death
             of the plaintiff’s parent while in the care of the nursing home de-
             fendants. See id. at *1. And there, as here, the nursing home
             defendants attempted to remove the action to federal court on
             the grounds that the PREP Act completely preempts the state law
             claims. Id. As Dupervil explains in detail, however, the PREP Act
             establishes an administrative remedy in the first instance and
             therefore does not create an exclusive federal cause of action. Id.
             at *9 (citing Sullivan, 424 F.3d at 270, 276). Accordingly, under

             2
               Because the PREP Act requires qualifying injured parties to first pursue
             certain administrative remedies prior to seeking relief in federal court, De-
             fendants also contend that Plaintiff’s complaint should be dismissed for
             lack of subject matter jurisdiction. (Mot. to Dismiss at 26.)




                                                  4
Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 5 of 6 PageID #: 1860




             Sullivan, the Dupervil court concluded that the PREP Act did not
             completely preempt the plaintiff’s claims and remanded the case
             to state court. Id.; see also Garcia v. New York City Health & Hosps.
             Corp., No. 20-cv-9970 (CM), 2021 WL 1317178, at *1 (S.D.N.Y.
             Apr. 8, 2021) (granting plaintiff’s motion to remand on the
             grounds that the PREP Act does not completely preempt state law
             claims); Shapnik v. Hebrew Home for Aged at Riverdale, No. 20-
             cv-6774 (LJL), 2021 WL 1614818, at *16 (S.D.N.Y. Apr. 26,
             2021) (same). That reasoning and conclusion hold equally true
             here. 34 See Dupervil, 2021 WL 355137, at *9.




             3
               The court also notes that the two-step maneuver advanced by Defend-
             ants—urging the federal court to exercise subject matter jurisdiction over
             this action and then dismiss Plaintiff’s claims based on the unavailability of
             a remedy in this court—asks the court to approve the same internally in-
             consistent machinations that Sullivan expressly foreclosed. See Sullivan,
             424 F.3d at 276.
             4
               Because this case is remanded for lack of subject matter jurisdiction, the
             court need not address Defendants’ alternate arguments for removal or
             their arguments for dismissal.




                                                   5
Case 2:20-cv-05153-NGG-JMW Document 41 Filed 08/11/21 Page 6 of 6 PageID #: 1861




                     CONCLUSION

                 For the reasons stated above, Plaintiff’s motion to remand is
                 GRANTED and Defendants’ motion to dismiss is DENIED as
                 moot.


        SO ORDERED.


        Dated:      Brooklyn, New York
                    August 11, 2021

                                                         _/s/ Nicholas G. Garaufis_
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                              6
